Citation Nr: 1747897	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-39 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a migraine headache disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2016 and April 2017, the Board remanded this matter for additional development.  

FINDING OF FACT

Resolving all doubt in the Veteran's favor, her currently diagnosed migraine headache disability is etiologically related to her service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria are met to establish service connection for a migraine headache disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Here, the Veteran seeks service connection for migraine headaches. 

A review of the record shows several complaints of headaches during and after service and a diagnosis of migraine headaches as early as July 1996, forward.  

 The Veteran contends that her current headaches are related to military service based on continuity of symptomatology, or alternatively secondary to a service connected disability.

As indicated above, this case has been remanded twice in an effort to obtain an adequate opinion.  Both remands directed that an adequate opinion be obtained to assist in determining whether the Veteran's headaches are related to service or alternatively to a service-connected disability, including hypertension.  Pursuant to the most recent remand, an additional VA opinion was obtained in June 2017, which was unfavorable to the claim.  However, the opinion does not address whether any of the Veteran's environmental exposures during service caused her migraines.
Further development could be undertaken so as to obtain yet another opinion.  However, the Board finds significant in this case the fact that the RO very recently, in a September 2017 rating decision, awarded service connection for posttraumatic stress disorder (PTSD) with persistent depressive disorder.  Moreover, by way of procedural history, the Board reopened the Veteran's previously denied service connection claim for headaches based on evidence authored by the Veteran's treating physician.  Specifically, this evidence is a November 2011 statement authored by Dr. S.M., the Veteran's treating VA physician.  Dr. S.M. noted that the Veteran had been a regular patient at the clinic since October 2003 and noted that the Veteran had been diagnosed with headaches in the military and also experienced insomnia during the Gulf War and was diagnosed with anxiety neurosis and depression and started on anti-depressants.  The physician also stated that thereafter, a staff psychologist at the clinic diagnosed the Veteran with chronic headaches related to depression and anxiety.  Dr. S.M. then opined that since the headaches, anxiety disorder, and depression originated during the Veteran's military service, especially during the Gulf War, these diagnoses "should most likely as not be included in her service related conditions for increasing her compensation and pension."

Although Dr. S.M. herself did not provide specific rationale as to the relationship between the Veteran's headaches and psychiatric disability, she did reference the Veteran's records from the VA Central Texas Health Care clinic, and those records, as well as the Vet Center records, are consistent with Dr. S.M.'s summary of the Veteran's headache and psychiatric symptoms and diagnoses.  At the very least, when read together, Dr. S. M.'s nexus statement and the Veteran's post-service medical/psychiatric records, place the issue of an etiological relationship between the Veteran's headaches and her service-connected psychiatric disability in relative equipoise.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a migraine headache disability, as etiologically related to the service-connected psychiatric disability, is established.  38 U.S.C.A. §  5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of this grant of service connection on a secondary basis, a discussion as to whether service connection is warranted for migraine headaches on a direct basis is not necessary.

ORDER

Service connection for a migraine headache disability is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


